 


109 HR 3890 IH: To provide for the participation in Head Start programs and Early Head Start programs, by children affected by Hurricane Katrina.
U.S. House of Representatives
2005-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3890 
IN THE HOUSE OF REPRESENTATIVES 
 
September 22, 2005 
Mr. Thompson of Mississippi introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide for the participation in Head Start programs and Early Head Start programs, by children affected by Hurricane Katrina. 
 
 
1.Children affected by Hurricane Katrina 
(a)Definitions.—For the purposes of this section, the following definitions apply: 
(1)Children affected by Hurricane KatrinaThe term children affected by Hurricane Katrina means a child who is not older than 5 and who resides or who resided on August 22, 2005, in an area in which the President has declared that a major disaster exists. 
(2)Impacted Head Start agenciesThe term impacted Head Start Agencies means a Head Start agency receiving a significant number of children from an area in which a major disaster has been declared. 
(3)Major disasterThe term major disaster means a major disaster declared by the President in accordance with section 401 of the Robert T. Stafford Disaster Relief Emergency Assistance Act (42 U.S.C. 4170), related to Hurricane Katrina. 
(b)Technical assistance, guidance, and resourcesThe Secretary shall provide technical assistance, guidance, and resources through the Region 4 and Region 6 offices of the Administration for Children and Families (and may provide technical assistance, guidance, and resources, through other regional offices of the Administration, at the request of such offices, that administer affected Head Start agencies) to Head Start agencies in areas in which a major disaster has been declared, and to affected Head Start agencies, to assist the agencies involved in providing Head Start services to children affected by Hurricane Katrina. 
(c)WaiverFor such period up to March 31, 2006, and to such extent as the Secretary considers appropriate, the Secretary of Health and Human Services— 
(1)may waive section 640(b) of the Head Start Act, and 
(2)shall waive requirements of documentation for children affected by Hurricane Katrina who participate in Head Start programs, and Early Head Start programs, funded under the Head Start Act. 
 
